In a condemnation proceeding, the condemnor and certain claimants cross-appeal, as limited by their briefs, from so much of the final order and judgment of the Supreme Court, Queens County, dated March 30, 1970, as awarded claimants Simon and Rosner $1,674,707, with interest at 4% on the amount by which the award exceeded the amount of the advance payment, and further awarded them $83,735 as an allowance as additional costs at the rate of 5% of the principal of the award. Appeal by claimant Associated Cotton Shops, Inc., and the condemnor’s appeal as against said claimant- dismissed, without costs. The award was solely to the other claimants-appellants and it appears that this was pursuant to a stipulation between the condemnor and all the claimants-appellants. Accordingly Associated Cotton Shops, Inc., has no standing to appeal and the condemnor has no grievance against it. Otherwise, final order and judgment modified, on the law, by increasing the rate of interest awarded from 4% to 6%, and, as so modified, final order and judgment affirmed, without costs (Matter of City of New Tork [Manhattan Civic Center Area], 27 N Y 2d 518). Rabin, P. J., Hopkins, Munder, Gulotta and Brennan, JJ., concur.